DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-5, in the reply filed on 03/21/2022 is acknowledged.
Claim 6 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/21/2022.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 3-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by PARK et al (US 2018/0158614).
Regarding claim 1, PARK discloses a multilayer ceramic capacitor(Fig. 3, 100), comprising: a ceramic main body (Fig. 3, 110) having a pair of end surfaces (Fig. 3, 1/2) respectively facing a first direction (Fig. 3,  X) and a direction opposite to the first direction (Fig. 3, -X) and a pair of side surfaces 
Regarding claim 3, PARK further discloses that each of the pair of side-surface external electrodes has electrode covering regions that respectively cover the plurality of drawn-out parts of the second internal electrodes (Fig. 3-5, 133/134 on 5/6) and a connecting region (Fig. 3-5, 133/134 on ¾) that connects the electrode covering regions that are adjacent to each other in the first direction (Fig. 3-5), and wherein in each of the pair of side-surface external electrodes, a thickness of the connecting region along the second direction is less than a thickness of the electrode covering regions along the second direction (Fig. 4, 133/134 is thinner on sides in Y direction than on top and bottom).  
Regarding claim 4, PARK further discloses that each of the pair of side-surface external electrodes has a plurality of electrode covering regions that respectively cover the plurality of drawn-out parts of the second internal electrodes (Fig. 3, “-“ 133/134 each have two extending parts on top and bottom), and wherein the plurality of electrodes covering regions are separated from each other along the first direction (Fig. 4 left “-“ 133 is separated from right “-“ 133).  
Regarding claim 5, PARK discloses a circuit substrate (Fig. 11, 300), comprising:32PatentAttorney Docket No. 86462.20TYS013US a mounting substrate (Fig. 11, 310) having a mounting surface (Fig. 11, top of 310); a multilayer ceramic capacitor (Fig. 11, 110) mounted on the mounting surface (Fig. 11), the multilayer ceramic capacitor including: a ceramic main body (Fig. 3, 110) having a pair of end surfaces (Fig. 3, 1/2) respectively facing a first direction (Fig. 3,  X) and a direction opposite to the first direction (Fig. 3, -X) and a pair of side surfaces (Fig. 3, 3/4) respectively facing a second direction (Fig. 3, Y) that is perpendicular to the first direction and a direction opposite to the second direction (Fig. 3, -Y), the ceramic main body including first internal electrodes (Fig. 5, 121) each drawn out to and reaching the pair of end surfaces (Fig. 5) and second internal electrodes (Fig. 5, 122) each drawn out to and reaching the pair of side surfaces (Fig. 5), the first internal electrodes and the second internal electrodes being laminated alternately in a third direction (Fig. 3, Z) that is perpendicular to the first and second directions (Fig. 3); a pair of end-surface external electrodes (Fig. 3, 131/132) respectively provided on the pair of end surfaces (Fig. 3), the pair of end-surface external electrodes being each connected to the first internal electrodes (Fig. 3-5); and a pair of side-surface external electrodes (Fig. 3, “-“ 133/134) respectively provided on the pair of side surfaces (Fig. 3), the pair of side-surface external electrodes being each connected to the second internal electrodes (Fig. 3-5), wherein each of the second internal electrodes has an electrode main part (Fig. 5, 122) that faces and overlaps with the first internal electrodes in the third direction (Fig. 5), and drawn-out parts (Fig. 5, 122a-122d) that extend from the electrode main part and reach the pair of side surfaces (Fig. 5), and wherein in each of the second internal electrodes, with respect to each of the pair .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over PARK et al (US 2018/0158614) in view of AHN et al (US 2016/0049250).
Regarding claim 2, PARK further teaches that in each of the second internal electrodes, with respect to each of the pair of side surfaces, two of the drawn-out parts are provided to extend from the electrode main part and reach the side surface (Fig. 4, there are two “-“ 133s and two “-“ 134s), and wherein said two drawn-out parts are separated from each other in the first direction (Fig. 4, left and right “-“ 133/134 are separated in X direction).  
However, PARK fails to fully teach that said two drawn-out parts are separated from each other in the first direction by 100 µm or more.
AHN teaches that side external electrodes can be from each other in the first direction by 100 µm or more (Fig. 8, b1/b2 126.9 µm or more [0063]).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of AHN to the invention of PARK, in order to prevent short circuits from occurring between the external electrodes (AHN [0064]).

Additional Relevant Prior Art:
PARK et al (US 2015/0116892) teaches relevant art in Fig. 1-16.
OH et al (US 2018/0350521) teaches relevant art in Fig. 1-5.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P MCFADDEN whose telephone number is (571)270-5649. The examiner can normally be reached M-T 8am-9pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL P MCFADDEN/Primary Examiner, Art Unit 2848